DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 20100179412) in view of Nasu et al. (JP 2013049106, hereinafter ‘Nasu’).
Regarding claim 1, Hamada discloses a cutting insert 1, comprising a rake face 111, a flank face 112 continuous to the rake face, and a cutting edge constituted of a ridgeline between the two. A coolant flow path 114 exists inside the cutting insert and one end portion opens into a coolant ejection hole in the flank face. The flank face is provided with a coolant guide groove 113 extending from the coolant ejection hole toward the cutting edge with a base end portion of the coolant guide groove being connected to the coolant ejection hole and with a front end portion of the coolant guide groove being disposed at a position close to the cutting edge relative to the base end portion (see Fig. 1). Hamada does not disclose the coolant flow path being inclined.
Nasu discloses a similar tool, wherein the internal coolant path 6 of the insert opens in the flank face of the insert (see Fig. 4) and is inclined such that a distance between the coolant flow path and the cutting edge becomes smaller as the coolant flow path is closer to the flank face.
Depending on how the coolant is desired to be introduced to the insert, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert of Hamada by introducing the coolant to the underside of the insert and to incline the coolant flow path as taught by Nasu, in order to successfully deliver coolant to the flank face of the insert.
Regarding claim 2, Hamada discloses the cross-sectional area of the coolant guide groove, in a cross section parallel to the rake face, becoming smaller from the base end portion toward the front end portion (i.e. see Fig. 1, when moving from the base end portion, where the coolant ejection hole enters the groove, to the front end portion, the groove becomes much shallower, and in turn, the cross-sectional area thereof becomes smaller).
Regarding claim 3, Hamada discloses the coolant guide groove having a depth (i.e. see Fig. 1), but does not explicitly disclose the depth of the groove.
However, depending on the overall dimensions of the cutting insert, and the desired strength of the cutting edge (i.e. not removing too much material from under the edge), it would have been obvious to one having ordinary skill in the art at the time of filing to provide the groove with a depth of more than or equal to 0.2 mm and less than or equal to 2 mm.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Hamada discloses the cutting insert being made from steel, carbides, ceramics, etc. (Paragraph [0026]) but does not disclose the insert being made from a CBN edge tip and cemented carbide substrate.
Nasu discloses a similar cutting insert, wherein the insert is produced as a cutting edge tip 4 composed of cubic boron nitride (CBN) and a substrate composed of cemented carbide. The cutting edge tip is attached to the substrate to result in a cutting insert with extremely high cutting wear resistance.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to form the cutting insert with a cemented carbide substrate, having the coolant ejection hole formed therein, and extend the coolant guide groove to reach the flank face located on the cutting edge tip made of CBN, attached to the substrate, to both cool the cutting edge and to provide the cutting edge tip with high wear resistance.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722